                                              Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee
                                                     INTERIM STATEMENT AS OF 10/01/2018
CASE NO: 18-60311                        DEBTOR: XXX-XX-3764
STATUS: COMP - 0.00%                     BULGRIN, DEBORAH KAY                                                                        SCHEDULE:         1,403.18 MONTHLY

                                 AKA:                                                                                                                              9,066.68
        DATE FILED: 02/23/2018            6360 PINEDALE STREET NE                                                                     ON SCHEDULE:                9,822.26
                                         HARTVILLE, OH 44632                                                                      ACTUAL PAYMENTS:               9,066.68
      CONFIRMED: 05/03/2018
                                                                                                                                    AMOUNT BEHIND:                 755.58

  PERCENTAGE:            .000                        ATTORNEY: EDWIN BREYFOGLE ESQUIRE
                                                               108 THIRD STREET NE
              PLAN: 59 MONTHS

1st PAYMENT DUE: 03/2018                                       MASSILLON, OH 44646
                                                               Phone: 330 837-9735 Fax:

     DEBTOR PAYMENTS INTO PLAN
(Date Payment Posted - Amount of Payment)
( Mar 20, 2018         323.81   )(   Mar 26, 2018         323.81 ) (   Apr 03, 2018        323.81   ) ( Apr 10, 2018           323.81 ) (   Apr 17, 2018         323.81   )
( Apr 24, 2018         323.81   )(   May 01, 2018         323.81 ) (   May 08, 2018        323.81   ) ( May 18, 2018           323.81 ) (   May 22, 2018         323.81   )
( May 30, 2018         323.81   )(   Jun 05, 2018         323.81 ) (   Jun 12, 2018        323.81   ) ( Jun 19, 2018           323.81 ) (   Jun 26, 2018         323.81   )
( Jul 06, 2018         323.81   )(    Jul 11, 2018        323.81 ) (    Jul 18, 2018       323.81   ) ( Jul 24, 2018           323.81 ) (   Aug 01, 2018         323.81   )
( Aug 07, 2018         323.81   )(   Aug 14, 2018         323.81 ) (   Aug 21, 2018        323.81   ) ( Aug 28, 2018           323.81 ) (   Sep 05, 2018         323.81   )
( Sep 12, 2018         323.81   )(   Sep 18, 2018         323.81 ) (   Sep 25, 2018        323.81   )(                                )(                                  )
 Total payments received from February 23, 2018 to October 01, 2018:                                                                                        9,066.68
                Less Debtor payment adjustments:                                                                                                                  .00
                Total payments applied to Plan:                                                                                                             9,066.68

DIRECT PAY AND NOT FILED CLAIMS

CLAIM       CRED                      CREDITOR                  DISB          CLASS    ARREARS        FIXED             SCHED         PAID BY       BALANCE        CLAIM
              NO                        NAME                    CODE                                 PAYMENT           AMOUNT        TRUSTEE          DUE         STATUS
           202121   RISE                                        PRO            UNS          0.00          0.00           1,779.00        0.00         0.00       NOT FILED
           152334   SEVENTH AVENUE                              PRO            UNS          0.00          0.00             598.00        0.00         0.00       NOT FILED
           176794   GINNYS                                      PRO            UNS          0.00          0.00             698.00        0.00         0.00       NOT FILED

CLAIMS FILED
CLAIM NO            CREDITOR NAME                               DISB        CLASS INT. RATE         FIX PAY                         CLAIM AMT      PRIN. PAID     PRIN. DUE
                    CLAIM REMARK                                CODE        PAY% INT. BEGIN         ARREARS       LAST DISB         TO BE PAID      INT. PAID      INT. DUE
001                 CAVALRY SPV I, LLC.                         PRO           UNS                         0.00                          351.85            0.00          0.00
                                                                               .0000                      0.00                             0.00           0.00          0.00
002                 THE HUNTNGTON NATIONAL BANK                 PRO           UNS                         0.00                          395.31            0.00          0.00
                                                                               .0000                      0.00                             0.00           0.00          0.00
003                 COUNTRY DOOR                                PRO           UNS                         0.00                          664.48            0.00          0.00
                                                                               .0000                      0.00                             0.00           0.00          0.00
004                 OHIO EDISON                                 PRO           UNS                         0.00                        1,087.89            0.00          0.00
                                                                               .0000                      0.00                             0.00           0.00          0.00
005-2               K JORDAN                                    PRO           UNS                         0.00                          218.57            0.00          0.00
                                                                               .0000                      0.00                             0.00           0.00          0.00
006                 NATIONSTAR MORTGAGE LLC                     FIX           SEC                       891.64                       Continuing       7,133.12        891.64
                                                                            100.0000                      0.00          09/2018      Continuing           0.00          0.00
006A                NATIONSTAR MORTGAGE LLC                     PRO           SEC                         0.00                       13,717.83            0.00     13,717.83
                                                                            100.0000                      0.00                       13,717.83            0.00          0.00
007                 PORTFOLIO RECOVERY ASSOCIATES, L PRO                      UNS                         0.00                          490.08            0.00          0.00
                                                                               .0000                      0.00                             0.00           0.00          0.00
008                 HYUNDAI CAPITAL AMERICA                     PRO           UNS                         0.00                        9,243.61            0.00          0.00
                    Split Claim                                                .0000                      0.00                             0.00           0.00          0.00
008                 HYUNDAI CAPITAL AMERICA                     FIX           SEC 6.7500                127.44                        5,400.00          805.30      4,594.70
                    crammed                                                 100.000002/23/2018            0.00          09/2018       5,400.00          214.22         25.85
009                 MERRICK BANK                                PRO           UNS                         0.00                        1,497.40            0.00          0.00
                                                                               .0000                      0.00                             0.00           0.00          0.00
010                 LVNV FUNDING LLC                            PRO           UNS                         0.00                          735.01            0.00          0.00
                                                                               .0000                      0.00                             0.00           0.00          0.00
700                 EDWIN BREYFOGLE ESQUIRE                     PRO-A         ATY                         0.00                          600.00            0.00        600.00
                                                                            100.0000                      0.00                          600.00            0.00          0.00




  Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
  This is a progress report only and should not be used to calculate a payoff.

  THE COMMITMENT PERIOD OR THE NUMBER OF MONTHS YOU ARE REQUIRED TO PAY INTO YOUR PLAN IS DETERMINED AT
  CONFIRMATION. IF YOU HAVE NOT SATISFIED THE COMMITMENT PERIOD FOR YOUR CASE, THE BALANCE REFLECTS 100% OF THE
  CLAIMS FILED IN YOUR CASE.

                 18-60311-rk              Doc 29         FILED 11/05/18                ENTERED 11/05/18 10:15:46                                Page 1 of 2
                                           Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee
                                                  INTERIM STATEMENT AS OF 10/01/2018
CASE NO: 18-60311                       DEBTOR: XXX-XX-3764
STATUS: COMP - 0.00%                    BULGRIN, DEBORAH KAY                                                                 SCHEDULE:       1,403.18 MONTHLY

CLAIMS FILED
CLAIM NO            CREDITOR NAME                              DISB         CLASS INT. RATE       FIX PAY                   CLAIM AMT     PRIN. PAID    PRIN. DUE
                    CLAIM REMARK                               CODE         PAY% INT. BEGIN       ARREARS      LAST DISB    TO BE PAID     INT. PAID     INT. DUE
799                 EDWIN BREYFOGLE ESQUIRE                    FIX            ATY                     150.00                   1,225.00        223.92     1,001.08
                                                                            100.0000                  777.16      09/2018      1,225.00          0.00         0.00
                    Trustee Administrative Fees                                                                                  680.12        680.12
                                                                            TOTALS:                 1,169.08                  36,307.15      8,842.46    20,805.25
                                                                                                      777.16                  21,622.95        214.22        25.85


                             ADMIN        ATTORNEY            PRIORITY          SECURED        UNSECURED          OTHER
      AMT TO BE PAID:            0.00         1,825.00               0.00        19,117.83           0.00            0.00
  PAID BY TRUSTEE:               0.00             223.92             0.00             805.30          0.00           0.00

          SUB TOTAL:             0.00         1,601.08               0.00        18,312.53           0.00            0.00         DUE CREDITORS:         20,831.10
       INTEREST DUE:             0.00               0.00             0.00              25.85          0.00           0.00       EXPECTED ADMIN:               0.00

        CONTINUING:              0.00               0.00             0.00             891.64         0.00            0.00         LESS AVAILABLE:           10.00

       BALANCE DUE:              0.00         1,601.08               0.00        19,230.02           0.00            0.00       APPROX BALANCE:          20,821.10




  Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
  This is a progress report only and should not be used to calculate a payoff.

  THE COMMITMENT PERIOD OR THE NUMBER OF MONTHS YOU ARE REQUIRED TO PAY INTO YOUR PLAN IS DETERMINED AT
  CONFIRMATION. IF YOU HAVE NOT SATISFIED THE COMMITMENT PERIOD FOR YOUR CASE, THE BALANCE REFLECTS 100% OF THE
  CLAIMS FILED IN YOUR CASE.

                18-60311-rk             Doc 29             FILED 11/05/18               ENTERED 11/05/18 10:15:46                     Page 2 of 2
